Citation Nr: 1603094	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2013 VA examination noted that the Veteran had daily flare-ups, which were described as difficulty with prolonged standing and prolonged walking.  The examiner did not adequately discuss functional loss during flare-ups.  The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, a new examination should be performed that appropriately considers flare-ups.  

The claims folder should also be updated to include VA treatment records compiled since July 28, 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the VA Medical Center in Atlanta, Georgia, and all associated outpatient clinics dated from July 28, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above, schedule the Veteran for an examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected right and left knee disabilities.  The complete record, to include this remand, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Specifically, the opinion should address whether pain could significantly limit functional ability during flare-ups.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so, he or she must explain why this information could not be feasibly provided.  

3.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




